DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 21, 2022 is acknowledged.  
Claims 1, 4, 5, 7, 10, 13, 14, 16, 19 and 20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of parent application 16/372970 is acknowledged.
 The disclosure of the invention in the parent application (16/372970) is not sufficient to comply with the requirements of 35 U.S.C. 112(a) for all claims.  Specifically, no support was identified in the parent application for limitations in claims 1, 7-9, 10, 16-18, and 20.  As such, these claims, including all dependent claims, have been afforded the priority date of May 8, 2019, the filing date of the instant application.
Claim limitations unsupported in parent application are:
Claims 1, 10, and 19: …using filtering operations and grouping operations on the dataset, identifying a subset of the process parameters indicative of control data for controlling the subject industrial process, said using filtering operations and grouping operations including: 
(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance among the initial process parameters in contributing to variability of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to behavior of the operational data; 
(ii) grouping into one or more clusters the process parameters of the filtered dataset based on closeness of linear correlation among the process parameters of the filtered dataset, wherein each cluster includes grouped process parameters with close linear correlation; and 
(iii) for each cluster resulting from the grouping, extracting process parameters, from the grouped process parameters of the cluster, based on any one or combination of (a) a priority rating, (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters, (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the process parameters extracted are the identified subset of the process parameters; and 
automatically applying the identified subset of the process parameters controlling the subject industrial process.

Claims 7 and 16: wherein the extracting is based proportionally on at least one of (a) relative hyper-volumes of the clusters, (b) relative numbers of the grouped process parameters of the clusters, and (c) a uniform distribution between a plurality of the clusters.  

Claims 8 and 17: wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.  

Claims 9 and 18: wherein at least one of: the priority rating is based on information indicative of subject matter expertise, the information comprising at least one of (a) metadata and (b) embedded information; the priority rating is determined based on domain knowledge; the measure of correlation is a measure of linear correlation of the remaining process parameters within the projected space; and the measure of linear correlation of the grouped process parameters within the projected space increases as proximity between the remaining process parameters increases, and the measure of collinearity decreases as the grouped process parameters approach one or more edges of a cluster of the one or more clusters.

Claim 20: wherein the instructions cause the computer to: … (ii) extract process parameters based proportionally on at least one of (a) relative hyper-volumes of the clusters, (b) relative numbers of the grouped process parameters of the clusters, and (c) a uniform distribution between a plurality of the clusters; and  - 21 - 2962347.v3Docket No. 1086.2073-000 (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1, 10, and 19, claim 1 recites “(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance among the initial process parameters in contributing to variability of the operational data.”  Claims 10 and 19 recite substantially similar claim limitations and are rejected based upon the same rational.  There is no support in the specification for the recited contribution.  As detailed in the 112(b) rejection below, this claim limitation may be interpreted in three distinct ways, none of which appear to be supported in the specification.  The claim limitation may be interpreted to mean: 1) filtering contributes to variability of the operational data, 2) the function of relative importance contributes to variability of the operational data or 3) the initial process parameters contribute to variability of the operational data.  
Paragraph [0032] of the original specification recites “The contribution of a process variable to each of the principal component… can be used to determine a variable importance”.  Paragraph [0033] of the original specification recites “The magnitudes of each of those values [a process variable with a value of component 1 (x-axis) and component 2 (y-axis)] represents the contribution of that variable to each principal component”.  
This dictates that the process variable contributes to the principal component, and that the process variable can be used to determine variable importance.  This is distinct from any of the three possible claim interpretations.  There is no recitation of anything contributing to variability of operational data.
The original claim language, which is inherently self-supporting, recited “applying a filter to the dataset that filters as a function of relative importance among the process parameters in describing variability of the operational data”.  This does not support the proposed claim language, as what something describes is vary different than what something contributes to.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance among the initial process parameters in contributing to variability of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to behavior of the operational data”.  Claims 10 and 19 appear to recite substantially similar language and is rejected based upon the same rational.  It is unclear what contributes to the “variability of the operational data”.  One of ordinary skill may reasonably interpret this claim language to mean that filtering contributes to variability of the operational data, that the function of relative importance contributes to variability of the operational data, or that the initial process parameters contribute to variability of the operational data.  The lack of punctuation generates grammatical issues which further renders the meaning of the claim unclear.  For examination purposes this claim limitation has been construed to mean --(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance among the initial process parameters, the initial process parameters contributing to variability of the operational data the filtering resulting in a filtered dataset having process parameters above a threshold of importance to behavior of the operational data--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara [EP3166057].

With regard to claim 1 Ohara teaches A computer implemented method of industrial process control (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), comprising: 
	receiving in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters (Ohara, ¶38 “reads the operating data 181 of the plant 60 out of the storage 160”) representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), identifying a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), said using filtering operations and grouping operations including: 
	(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”)  as a function of relative importance among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”) in contributing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters) and that results in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the process parameters extracted are the identified subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically applying the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

With regard to claims 2 and 11 Ohara further teaches wherein the industrial process includes at least one of an optimized operational planning process (Ohara, ¶73 “The operational plan information generator 170 executes the optimization calculation, and generates operational plan information”), a scheduling process (Ohara, ¶73 “generates operational plan information including time series trend of input/output amount of equipment”), a simulated chemical plant process, and an actual chemical plant process (Ohara, ¶15 “The plant includes an industrial plant such as a chemical industrial plant”).

With regard to claims 3 and 12 Ohara further teaches wherein the operational data includes at least one of operating plan data as the operational plan information (Ohara, ¶73 “The operational plan information generator 170 executes the optimization calculation, and generates operational plan information including time series trend of input/output amount of equipment”) and scheduling data as time series trend (Id).

With regard to claims 4 and 13 Ohara further teaches wherein the initial process parameters include at least one of a primal variable as operating data (Ohara, ¶80 “each variable calculated based on the characteristics formula and the operating data”) and a dual variable as the calculated variables (Id).

With regard to claims 5 and 14 Ohara further teaches wherein the initial process parameters include at least one of a process variable (Ohara, ¶42 “variable 1 (for example, fuel amount) of the operating data 181… variable 2 (for example, power generation amount) of the operating data 181”) and a process constraint (Figure 5, see “Constraints”).

With regard to claims 6 and 15 Ohara further teaches constructing a principal component analysis (PCA) model (Ohara, ¶45 “The principal component list generator 133 extracts a principal component based on the clustering information”) that reduces dimensionality of the operational data of the dataset (This claim limitation appears to recite an intended use of the principal component analysis model.  The function of reducing dimensionality of the operational data of the dataset appears to be an expected result of constructing a principal component analysis (PCA) model (Paragraph [00285] of the specification).  Any system which performs PCA modeling appears to be capable of achieving this limitation).

With regard to claims 7 and 16 Ohara further teaches wherein the extracting is based proportionally on at least one of (Please note that only one of the following limitations are required by the claimed device) 
(a) relative hyper-volumes of the clusters, 
(b) relative numbers of the grouped process parameters of the clusters as normalizing the data (Ohara, ¶61 “the characteristic formula calculator 136 converts the calculated characteristic formula into a characteristic formula returned to real quantity before normalizing by using an average value m and a standard deviation s of the operating data”), and 
(c) a uniform distribution between a plurality of the clusters.

With regard to claims 9 and 18 Ohara further teaches wherein at least one (Please note that only one of the following limitations are required by the claimed device) of: 
	the priority rating is based on information indicative of subject matter expertise (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), the information comprising at least one of (Please note that only one of the limitations (a) or (b) are required to satisfy the claim limitations) (a) metadata as the error value (Id) and (b) embedded information as the threshold value (Id); 
	the priority rating is determined (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”) based on domain knowledge as the estimated value and actual measurement values (Id); 
	the measure of collinearity is a measure of linear correlation of the grouped process parameters within a projected space (Ohara, Fig 12; ¶67 “generates a piecewise linear approximate formula by unifying two or more characteristic formulas”); and 
	the measure of linear correlation of the grouped process parameters within the projected space (Ohara, Fig 12; ¶67 “generates a piecewise linear approximate formula by unifying two or more characteristic formulas”) increases as proximity between the remaining process parameters increases as generating a linear approximation for each cluster (Ohara, ¶69 “the model creator 140 unifies the characteristic formulas of the clusters C1 to C5, and generates a piecewise linear approximate formula”; Figure 12), and the measure of collinearity decreases as the grouped process parameters approach one or more edges of a cluster of the one or more clusters as the differentiation between the lines generated for each specific cluster as seen in the figure (Fig 12, see C1-C5 are separate and distinct lines for each cluster).

With regard to claim 10 Ohara teaches A computer system for industrial process control (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), the system comprising: 
a processor (Ohara, ¶25 “a processor”) operatively coupled to a data storage system (Ohara, ¶25 “implemented by a processor, such as a CPU (Central Processing Unit), executing a program stored in the storage 160”), the processor configured to:
	receive in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	identify, using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process(Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), said using filtering operations and grouping operations including: 
	(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”)  as a function of relative importance among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”) in contributing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters) and that results in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the process parameters extracted are the identified subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically apply the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

With regard to claim 19 Ohara teaches A non-transitory computer-readable data storage medium comprising instructions causing a computer (Ohara, ¶25 “implemented by a processor, such as a CPU (Central Processing Unit), executing a program stored in the storage 160”) to:
	receive in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	identify, using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process(Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), said using filtering operations and grouping operations including: 
(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”)  as a function of relative importance among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”) in contributing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters) and that results in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the process parameters extracted are the identified subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically applying the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Gottfries [WO 00/33218].

	With regard to claims 8 and 17, Ohara teaches all the limitations of parent claims 1 and 10 as discussed above.  Ohara does not explicitly teach wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.  Gottfries teaches an alternative filtering technique using a hypervolume.  
Gottfries teaches wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”) constructed around an origin of a projected space (Gottfries, Page 10, lines 14 “selecting a set of variables defining said N-dimensional space”) associated with the dataset as the list of core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”; Page 10 lines 16 “selecting a representative set of core objects within said target volume”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have replaced the filtering taught by Ohara with the filtering techniques taught by Gottfries as it yields the predictable results of removing the outlying data values (Gottfries, Page 10, lines 10-20) within chemical fields (Gottfries, Page 8, lines 19-20).  
	Within the proposed combination the filter taught by Gottfries addresses the requirements for the filtering set forth in the parent claims.  Gottfries teaches applying a filter to the dataset as the list of satellite and core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”)  that filters as a function of relative importance among the process parameters (Gottfries, Page 17, line 7 “filtering properties” see list of parameters on page 16 line 6-31) and that results in a filtered dataset as the best satellite and core objects (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”) having process parameters of threshold importance (Gottfries, Page 17 line 7-10 “Filtering property limits (i.e. maximum and minimum variable values”).

With regard to claim 20 Ohara further teaches wherein the instructions cause the computer to: 
(i) construct a principal component analysis (PCA) model (Ohara, ¶45 “The principal component list generator 133 extracts a principal component based on the clustering information”) that reduces dimensionality of the operational data of the dataset (This claim limitation appears to recite an intended use of the principal component analysis model.  The function of reducing dimensionality of the operational data of the dataset appears to be an expected result of constructing a principal component analysis (PCA) model (Paragraph [00285] of the specification).  Any system which performs PCA modeling appears to be capable of achieving this limitation); 
(ii) extract process parameters based proportionally on at least one of (Please note that only one of (a), (b), or (c) are required by the claimed device)
…(b) relative numbers of the grouped process parameters of the grouped clusters as normalizing the data (Ohara, ¶61 “the characteristic formula calculator 136 converts the calculated characteristic formula into a characteristic formula returned to real quantity before normalizing by using an average value m and a standard deviation s of the operating data”), and 
(c) a uniform distribution between a plurality of the grouped clusters; and  …- 21 - 2962347.v3Docket No. 1086.2073-000 
Ohara does not explicitly teach (ii) extract process parameters based proportionally on … (a) relative hyper-volumes of the grouped clusters… (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.
Gottfries teaches (ii) extract process parameters based proportionally on …(a) relative hyper-volumes of the grouped clusters (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”)… (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”) constructed around an origin of a projected space (Gottfries, Page 10, lines 14 “selecting a set of variables defining said N-dimensional space”) associated with the dataset as the list of core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”; Page 10 lines 16 “selecting a representative set of core objects within said target volume”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have replaced the filtering taught by Ohara with the filtering techniques taught by Gottfries as it yields the predictable results of removing the outlying data values (Gottfries, Page 10, lines 10-20) within chemical fields (Gottfries, Page 8, lines 19-20).  
Within the proposed combination the filter taught by Gottfries addresses the requirements for the filtering set forth in the parent claims.  Gottfries teaches applying a filter to the dataset as the list of satellite and core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”)  that filters as a function of relative importance among the process parameters (Gottfries, Page 17, line 7 “filtering properties” see list of parameters on page 16 line 6-31) and that results in a filtered dataset as the best satellite and core objects (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”) having process parameters of threshold importance (Gottfries, Page 17 line 7-10 “Filtering property limits (i.e. maximum and minimum variable values”).

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, applicant argues that Ohara does not teach applying a filter.  
Specifically, applicant argues that the claimed filtering is based on importance of the parameters in contributing to variability of the operational data. (Page 10 of remarks).
In response to the preceding argument it should be noted that the data upon which Ohara is intended to be analyzing is monitored control data of a plant or state data of a plant (Ohara, ¶15).  One of ordinary skill in the art would recognize that this data explicitly controls and signifies the variability and state of the plants.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant specification provides no insight regarding what would constitutes “contributing to variability of operational data”.  One of ordinary skill in the art is left with the plain meaning of the words within the claim to determine the claim meaning.  One or ordinary skill in the art would recognize that the data that controls the plants, and the data gathered during monitoring of the plants would explicitly contribute to variability of the state of the plants.
Applicant further argues that within the claims the remaining parameters are above a threshold of importance.  Specifically, applicant argues that the outliers removed by Ohara have no bearing at all. (Page 10 of remarks).
In response to the preceding argument, the claims define what is removed, specifically “as a function of relative importance” and that results of the filtering are process parameters “above a threshold of importance”.  The specific function that Ohara uses to determine ‘outliers’ is to calculate a relative function of importance, i.e. the Mahalonbis distance, and compare this to a threshold.  If the distance is below the threshold, then the data value is removed.  This means that all of the data values that remain after the filtering are data values that have a function of importance (i.e. the distance) that is above the threshold of importance (i.e. the threshold distance).  The claims do not dictate how the function of relative importance is calculated.  The specification does not provide a definition for the term ‘function of relative importance’.  One of ordinary skill is left to the plain meaning of the claims, and would identify the Mahalonbis distance as bearing a measure of relative importance measuring data that contributes to variability of operating data.
Based on the above reasoning the applied art reads on the claim language.

With regard to claim 1, applicant argues that Ohara does not describe grouping based on closeness of linear correlation, wherein each cluster includes grouped process parameters within close linear correlation.  Applicant argues that the mapping provided is in a separate context from the ‘cluster analyzer’.  Specifically, that the correlation formula is utilized by the characteristic formula calculator within Ohara, and that this characteristic formula calculator does not cluster the parameters.  Applicant argues that Ohara is silent to Linear correlations.
In response to the preceding Ohara explicitly recites “if the model error is greater than the second threshold, the operation characteristics analyzer increases the area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristic analyzer 130 calculates characteristic formulas again.  The cluster analyzer 132 increases the area division number of the operation data 181 so that the model error can be decreased”.  Please note that the division number is explicitly used to determine the clusters (¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified to one area.  The cluster analyzer 132 ends clustering when the division number reaches a maximum division number”).  This means that the grouping is explicitly based on the division number, which is explicitly adjusted based on the model error (¶62) which is explicitly calculated based on the characteristic formula (¶62, ¶63).  These characteristic formulas are explicitly recited as “include a correlation formula between variables such as a balance of income and outgo…” (¶60).  These characteristic formulas are explicitly recited as correlation formula between variables.  The explicitly example is a correlation between two explicitly variables, income and outgo.  One of ordinary skill in the art would recognize this as a linear correlation.  Ohara explicitly detail the clustering operation, describing the use of the linear correlation to determine the error model and how this is used to adjust the clustering operation. 
Based on the above reasoning the applied art reads on the claim language.

With regard to claim 1, applicant argues that Ohara is silent as to extracting parameters.
In response to the preceding argument, Ohara explicitly teaches generating output sheets.  One of ordinary skill in the art would recognize that this requires the data to be extracted so that it may be placed in the output sheet.  Based on the above reasoning the applied art reads on the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156